Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Lehberger on 7/18/2022.

The application has been amended as follows: 

In The Claims
	Please re-write claims as presented in the attached draft amendment sent in by email from Mr. Ben Lehberger.
Additional independent claim fee authorization
	Given that the amended claim set includes four independent claims, an additional fee is required (see statement of authorization taken from Mr. Ben Lehberger’s email submission of attached amendment).
	‘Pursuant to MPEP 1302.04, “An examiner’s amendment can be used to make a charge against a deposit account, provided prior approval is obtained from the applicant, attorney or agent, in order to expedite the issuance of a patent on an application otherwise ready for allowance. When such an examiner’s amendment is prepared, the prior approval is indicated by identification of the name of the authorizing party, the date and type (personal or telephone) of authorization, the purpose for which the charge is made (additional claims, etc.), and the deposit account number.”
In entering the amendment, you may indicate that I gave approval for the Office to charge the fee for one additional independent claim ($240 for a small entity), and any other fee deficiency, to Deposit Account No. 50-5421 (Statement from Ben Lehberger in email communication of attached draft amendment).’
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 13, 18, 19 and the respective depending claims are allowed.  All independent claims require a novel and non-obvious airbag system and method for use of the airbag system that inflates upon accident occurring during an intended activity state of a user riding a bicycle and not inflating when the activity state is another activity other than riding a bicycle but is also not an accident.  The reception and detection of data is performed by at least one sensor that specifically measures movements of the airbag system and generates at least one output signal; a control unit that is spefically programmed/configured to receive the sensor measured data and determine the activity state of the user, and when the data represents an accident the airbag is inflated and when the data is either the intended activity/riding bicycle or an alternative activity that is not riding the bicycle but is still not indicative of an accident the airbag is not inflated.  This specific logic determination of the sensor and control unit allows an airbag system to trigger inflation when an accident occurs during the intended riding of a bicycle but does not trigger unwanted inflation of the airbag when the user is not riding the bicycle and not involved in an accident but is involved in an alternative activity that is not riding the bicycle, i.e. when walking but still wearing the airbag system.  This specific bicycle riding; alternative (non-bicycle) riding activity; and accident triggering arrangement and programming of a sensor and control unit for an airbag system is not disclosed or taught as obvious in the prior art.  This invention as amended is considered to be in allowable condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732